DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rungta et al. (US 2015/0031819, hereinafter “Rungta”) in view of Chung et al. (US 2008/0081195, hereinafter “Chung”).
In regard to claim 1, Rungta discloses a multilayer assembly that comprises a metal substrate having an inner surface and an outer surface [0104]. A layer of benzoxazine bonding layer that is partially adhered to at least one of the inner surface and the outer surface of said metal substrate [0105]. A second layer of a fluoropolymer is partially adhered to the second surface of the first layer [0105]. The first layer comprises a composition of a fluoropolymer [0044], at least one benzoxazine compound [0022], and at least one aromatic polymer [0072]. 
Rungta is silent with regard to the second layer consisting of a composition that comprises at least one functional polymer, wherein the functional polymer is a functional fluoropolymer comprising one or more functional groups.
Chung discloses functionalized fluoropolymers [abstract]. The functional polymer is a functional fluoropolymer comprising one or more polar groups [0022]. The functional polymer is the polymerization product of vinylidine fluoride (VDF) and a second monomer selected from the group of TrFE, TFE, HFP, CDFE, CTFE, PMVE, and PPVE [0024]. The functional fluoropolymer is not polyvinylidene fluoride polymer. The functional polymers can be used in pipes and tubes [0012]. 
Rungta and Chung both disclose a layer of fluoropolymer that can be used in a multilayer assembly. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functional fluoropolymer of Chung as the second layer of Rungta motivated by the expectation of forming a layer that exhibits dielectric and ferroelectric properties [Chung 0032].
In regard to clam 2, Rungta discloses that the polymer of the benzoxazine composition is selected from a fluoropolymer that is a copolymer of tetrafluoroethylene with at least one per(halo)fluoromonomer different than TFE [0045].

In regard to claim 4, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 30% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 5, Rungta discloses that the polymer of the benzoxazine composition is selected from a fluoropolymer that is a copolymer of tetrafluoroethylene with at least one per(halo)fluoroalkylvinylether [0045].
In regard to claim 6, Rungta discloses that the benzoxazine compound is that of applicant’s formula (I) [0022].
In regard to claim 9, Modified Rungta discloses that the functional polymer is manufactured by irradiation of at least one polymer using a photon source [Chung 0067].
In regard to claim 10, Modified Rungta discloses that the functional polymer is manufactured by polymerization of at least fluorinated monomer with at least functional fluoro-alkylvinyl ether of formula CF2=CFOY0, wherein Y0is a C1-C12 alkyl or (per)fluoroalkyl group or a C1-C12 oxyalkyl or a C1-C12(per)fluorooxyalkyl group, said Y0 comprising a carboxylic group in its acid, acid halide or salt form or a sulfonic group in its acid, acid halide or salt form [Chung 0067].
In regard to claim 11, Modified Rungta discloses that the functional polymer comprises one or more polar functional groups selected from the group of carboxylic groups in acid, acid halide or salt form or sulfonic groups in acid, acid halide or salt form [Chung 0034].

In regard to claim 13, Rungta discloses that fillers may be added to the fluoropolymer compositions for the additional layers [0062]. 
In regard to claim 16, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 4% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 17, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 20% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 18, Rungta discloses that the fillers include inorganic and organic fillers [0063].
	
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rungta et al. (US 2015/0031819, hereinafter “Rungta”) in view of Chung et al. (US 2008/0081195, hereinafter “Chung”) in view of Sakaguchi et al. (US 2006/0166048, hereinafter “Sakaguchi”).
In regard to claims 7-8, Modified Rungta discloses a multilayer assembly that comprises a metal substrate, a layer of benzoxazine composition, and a layer of functionalized fluoropolymer as previously discussed. 
Modified Rungta is silent with regard to the aromatic polymer of the benzoxazine composition being that of aromatic polyamide-imide polymer.

Modified Rungta and Sakaguchi both disclose the use of an aromatic polymer in a composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyamide imide aromatic based polymer of Sakaguchi in the benzoxazine composition of modified Rungta motivated by the expectation of forming a composition that has excellent processability and durability [0093].

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that amended claim 1 excludes fluoropolymers made from the VDF cited in Chung. The applicant states that Chung is silent regarding multilayer structures and only teaches about deposition of fluoropolymers made from VDF on an electrode and not on another fluoropolymer-based layer. Further, Rungta in view of Chung does not mention successive deposition of three fluoropolymer-based layers in a specific order as described in amended claim 1. Therefore, one skilled in the art would not be able to modify Rungta in view of Chung to arrive at amended claim 1. 
In response, the examiner, respectfully, disagrees. First, the applicant does not exclude fluoropolymer made from VDF with the amended limitation “excluding polyvinylidene fluoride polymer”. The applicant only excludes the use of polyvinylidene fluoride polymer which is the polymerization of vinylidene difluoride. Chung discloses the fluoropolymer represents the 
Second, Chung discloses that the invention relates to chain end functionalized fluoropolymer that exhibit good chemical reactivity, such as for crosslinking reaction and composite preparation [0002]. Chung states that the ability to for the functionalized fluoropolymer to have good chemical reactivity allows for good adhesion and high mechanical strength [0010]. The applicant states that the particular problem that the applicant is concerned is interlayer adhesion properties [0009]. Thus, while the invention of Chung might not be in the exact field of applicant’s endeavor, Chung may be relied upon for the basis for rejection of the claimed invention because Chung is reasonably pertinent to providing a solution to adhesion issues in multilayer structures. 
In addition, Chung is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, functionalized fluoropolymers allow for good adhesion and high mechanical strength in multilayer structures in combination with the primary reference, discloses the presently claimed invention.
Thirdly, the claimed invention does not claim that the successive deposition of three fluoropolymer-based layers in specific order. The applicant claims an assembly comprising a metal substrate, a layer (L1), and layer (L2), and a layer (L3). The layers are partially adhered. The claim allows for additional layers with the use of comprising language. In response to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues that the multilayer assembly of amended claim 1provides greater than expected results in view of the prior art.  The applicant provides examples from the specification to demonstrate that unexpected results.
In response, the examples that the applicant provides are not commensurate in scope with the claimed invention. The examples provided have a specific composition for the primer composition, the mid-coat layer, and the top coat layer.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782